Exhibit 10.10

December 19, 2006

New Century Mortgage Corporation
as Reference Agent
18400 Von Karman, Suite 1000
Irvine, CA 92616

Ladies and Gentlemen:

Reference is made to the Security Agreement, dated as of December 19, 2006, (as
amended, supplemented or otherwise modified, the “Security Agreement”), between
St. Andrew Funding Trust, as Issuer, and Deutsche Bank Trust Company Americas,
as Collateral Agent. Unless otherwise defined herein, each capitalized term used
herein shall have the meaning ascribed to such term in Schedule I to the
Security Agreement. This letter agreement will confirm your appointment by the
Issuer as “Reference Agent,” and your acceptance of such appointment, on the
terms and conditions hereof.

1. Services. From the Initial Closing Date up to and including the date that the
Mortgage Loan Purchase and Servicing Agreement terminates, pursuant to the terms
of Section 11.1 thereof (the “Termination Date”), you agree to provide and
perform those services with respect to and as set forth in the Program
Documents, assigned to or to be performed by the “Reference Agent,” including
without limitation setting the “Market Value” for the Mortgage Loans
(collectively, the “Services”). You agree that your provision of the Services
shall be performed in a timely manner sufficient to permit the Issuer to comply
with the terms of the Program Documents. In performing the Services, you agree
to use software provided by Quantitative Risk Management, Inc. (“QRM”). You
further agree to continue to support QRM’s software at all times during the term
of your appointment, to pay QRM’s invoices on a timely basis, and to update the
software as appropriate.

2. QRM. You agree that if any Swap Counterparty reasonably believes that the QRM
software is responsible for material inaccuracies in the marking of Mortgage
Loans, and gives notice of such belief in writing to us and to you, that you
will in good faith meet with representatives of such Swap Counterparty to
attempt to resolve such concerns. You further agree that if such concerns cannot
be resolved despite your best good faith efforts, you will work with such Swap
Counterparty to resolve such concerns, including (as appropriate) by arranging
meetings with representatives of QRM, the Swap Counterparty, and yourselves,
making programming or operational changes to the software, installing patches or
updates, or such other methods as appear appropriate in your reasonable
judgment.

3. Compensation. You agree that the Services shall be performed by you without
compensation, as a service to the Issuer. The Issuer shall reimburse your
out-of-pocket expenses as Allocated Expenses.

4. Standard of Care. You agree to perform the Services for the Issuer hereunder
with the same degree of care and prudence customarily exercised by you in
respect of your own operations.

5. Indemnification. You agree to indemnify, defend and hold the Issuer harmless
from and against all damages, losses and out-of-pocket expenses (including
reasonable legal fees and expenses) caused by or arising out of your fraud,
gross negligence or willful misconduct in connection herewith. In all other
circumstances, the Issuer shall hold you harmless from and against all damages,
losses and expenses (including reasonable legal fees and expenses) arising out
of or related hereto; provided, however, that the Issuer shall be required to
pay any expenses, indemnities or other liabilities only to the extent provided
herein and subject to the provisions of the Security Agreement.

6. No Assignment or Transfer. You shall not terminate, assign or transfer any of
your rights or obligations hereunder without the prior written consent of the
Issuer. You may, with prior notice to the Issuer, delegate to affiliates or
third parties the provision of some or all of the Services, however no such
delegation shall affect your primary responsibility for the provision of the
Services.

7. Notices. All notices, requests, demands and other communications provided for
hereunder shall be in writing (including facsimile and electronic
communications) and shall be mailed (return receipt requested), sent by
facsimile or other electronic communication, or delivered to each party at the
address designated by each of the parties from time to time, and any such
notice, request, demand or other communication shall be effective upon receipt.

8. Severability. In the event any provision of this letter is held invalid or
unenforceable, such holding shall not invalidate or render unenforceable any
other provision hereof.

9. Headings. The section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this letter.

10. No Recourse. It is expressly understood and agreed by the parties hereto
that (a) this letter agreement is executed and delivered by Christiana Bank &
Trust Company, not individually or personally but solely as Owner Trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it
as trustee, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Christiana Bank & Trust Company but
is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Christiana Bank
& Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Christiana Bank &
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
letter agreement or any other related documents.

No amendment or waiver of this letter agreement shall be effective unless in
writing signed by each of the parties hereto.

You agree that the obligations of the Issuer hereunder are limited recourse
obligations of the Issuer payable solely from the assets of the Issuer available
for such purposes under the Security Agreement. In any event, no obligation of
the Issuer hereunder shall be a claim under Section 101 of the Bankruptcy Code.
This provision will survive the termination of this letter agreement.

Notwithstanding any prior termination of this letter agreement, you covenant and
agree that you shall not, prior to the date which is one year and one day (or if
longer, the applicable preference period then in effect) after the payment in
full of the Notes or rated obligations of the Issuer, acquiesce, petition or
otherwise, directly or indirectly, invoke or cause the Issuer to invoke the
process of any governmental authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property or ordering the winding up or liquidation of
the affairs of the Issuer. This provision will survive the termination of this
letter agreement.

This letter agreement shall bind, and the benefits hereof shall inure to, each
Seller, the Servicer, the Issuer, each Swap Counterparty, the Collateral Agent,
the Indenture Trustee, and each Secured Party, and their respective successors
and assigns.

This letter agreement may be executed in any number of copies, and by the
different parties hereto on the same or separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

Please sign and return the enclosed copy hereof as evidence of your agreement to
the foregoing.

1

Very truly yours,

ST. ANDREW FUNDING TRUST
By: CHRISTIANA BANK & TRUST COMPANY,
not in its individual capacity, but solely as Owner Trustee

By: /s/ James M. Young
Name: James M. Young
Title: Vice President


Accepted and agreed:

NEW CENTURY MORTGAGE CORPORATION

By: /s/ Warren Licata
Name: Warren Licata
Title: Senior Vice President


2